DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiangpeng (CN106647020A).

Regarding claim 1, Xiangpeng discloses:
1. (Original) A reflective plate (see description, paragraphs [0025]-[0034], and figures 1-4), comprising:
a reflection layer (fig 1-4), comprising a peripheral portion, wherein the peripheral portion comprises an inner region and an edge region outside the inner region (fig 1-4); and

Regarding claim 2, Xiangpeng discloses:
2. (Original) The reflective plate according to claim 1, wherein the reflection layer further comprises a central portion; and
the peripheral portion surrounds the central portion and has an included angle with the central portion (fig 1-4).
Regarding claim 4, Xiangpeng discloses:
4. (Currently amended) The reflective plate according to claim 2, wherein a planar shape of the reflection layer has at least one corner region, at least part of the at least one corner region is in the edge region, and the photoluminescent layer covers the at least one corner region (“can be completely covered lateral reflection A side surface (covering the whole on the surface) away from side plate 22 of film 32, as shown in Figure 3), it is also possible to only cover a part of surface on the surface” – Xiangpeng teaches the photoluminescent layer (4) can cover all or portions of the reflection layer).
Regarding claim 5, Xiangpeng discloses:
5. (Original) The reflective plate according to claim 4, wherein an orthographic projection of the reflection layer on a plane parallel to the central portion is in a shape of a polygon, the at least one corner region comprises a plurality of vertex angle regions of the polygon, and the photoluminescent layer covers at least one of the plurality of vertex angle regions (“can be completely covered lateral reflection A side surface (covering the whole on the surface) away 
Regarding claim 6, Xiangpeng discloses:
6. (Original) The reflective plate according to claim 5, wherein the photoluminescent layer covers each of the plurality of vertex angle regions (“can be completely covered lateral reflection A side surface (covering the whole on the surface) away from side plate 22 of film 32, as shown in Figure 3), it is also possible to only cover a part of surface on the surface” – Xiangpeng teaches the photoluminescent layer (4) can cover all or portions of the reflection layer).
Regarding claim 7, Xiangpeng discloses:
7. (Currently amended) The reflective plate according to claim 1, wherein the photoluminescent layer covers an entirety of the edge region (“can be completely covered lateral reflection A side” – Xiangpeng teaches the photoluminescent layer (4) can cover all or portions of the reflection layer).
Regarding claim 9, Xiangpeng discloses:
9. (Currently amended) The reflective plate according to claim 1, wherein the peripheral portion is in a closed loop shape (fig 1-4).
Regarding claim 12, Xiangpeng discloses:
12. (Currently amended) The reflective plate according to claim 1, wherein a material of the photoluminescent layer is a fluorescent powder material, a semiconductor light-emitting 
Regarding claim 14, Xiangpeng discloses:
14. (Currently amended) A direct-lit backlight module, comprising:
the reflective plate according to claim 1 ; and
a light source (1) structure on the reflective plate, wherein the peripheral portion of the reflection layer surrounds the light source structure (fig 104); and the photoluminescent layer is configured to receive at least part of light emitted by the light source structure, and the reflection layer is configured to reflect at least part of the light emitted by the light source structure (fig 1-4).
Regarding claim 17, Xiangpeng discloses:
17. (Currently amended) A display apparatus, comprising the direct-lit backlight module according to claim 1 (abstract: “invention provides a bottom lighting module and a display device including the same”).
Regarding claim 18, Xiangpeng discloses:
18. (Original) A manufacturing method of a reflective plate, comprising:
providing a substrate (21);
forming a reflection layer on the substrate (31, 32), wherein the reflection layer comprises a peripheral portion, the peripheral portion comprises an inner region and an edge region, and the edge region is on one side of the inner region closing to an edge of the reflection layer (fig 1-4); and
forming a photoluminescent layer (4) on the reflection layer, wherein the

Regarding claim 19, Xiangpeng discloses:
19. (Original) The manufacturing method according to claim 18, wherein a planar shape of the reflection layer has at least one corner region, and at least part of the at least one corner region is in the edge region (fig 1-4);
the manufacturing method of the reflective plate comprises:
forming the photoluminescent layer covering the at least one corner region (“can be completely covered lateral reflection A side surface (covering the whole on the surface) away from side plate 22 of film 32, as shown in Figure 3), it is also possible to only cover a part of surface on the surface” – Xiangpeng teaches the photoluminescent layer (4) can cover all or portions of the reflection layer).
Regarding claim 20, Xiangpeng discloses:
20. (Original) The manufacturing method according to claim 18, wherein the photoluminescent layer covers an entirety of the edge region (“can be completely covered lateral reflection A side surface (covering the whole on the surface) away from side plate 22 of film 32, as shown in Figure 3), it is also possible to only cover a part of surface on the surface” – Xiangpeng teaches the photoluminescent layer (4) can cover all or portions of the reflection layer).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 10-11, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiangpeng (CN106647020A).

Regarding claim 3, Xiangpeng discloses:
3. (Original) The reflective plate according to claim 1, wherein the reflection layer further comprises a central portion; and the peripheral portion surrounds the central portion.
Xiangpeng does not ppear to disclose the peripheral portion is in a same plane with the central portion.
However, claim 3 is an obvious variant to the emobidment of claim 2 (in which the peripheral portion is inclined relative to the central portion) that one of ordinary skill in the art would have obvious at the time the invention was filed.

Regarding claim 8, Xiangpeng discloses:
8. (Original) The reflective plate according to claim 7, but not that the light intensity of the light emitted by the photoluminescent layer gradually increases along a direction from the inner region to the edge region.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the light intensity in a direction for the inner region to the edge region in order to increase the light uniformity of the device.
	
Regarding claim 10, Xiangpeng discloses:
10. (Currently amended) The reflective plate according to claim 1, but not that an area of the photoluminescent layer occupies 5% to 10% of an area of the peripheral portion of the reflection layer.

Regarding claim 11, Xiangpeng discloses:
11. (Currently amended) The reflective plate according to claim 1, but not that a thickness of the photoluminescent layer is in a range of 10 micrometers to 20 micrometers.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable thickness of the photoluminescent layer in view of the desired light output and durability of the photoluminescent layer.

Regarding claim 13, Xiangpeng discloses:
13. (Original) The reflective plate according to claim 12, wherein the material of the photoluminescent layer is the fluorescent powder material (“fluorescent material”), but not that the fluorescent powder material is calcium halophosphate fluorescent powder.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the extremely well-known calcium halophosphate fluorescent powder in order to convert one wavelength to another.
Regarding claim 15, Xiangpeng discloses:

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a driving chip and leans for each LED as it was well-known in the art to do so.
	
Regarding claim 16, Xiangpeng discloses:
16. (Currently amended) The direct-lit backlight module according to claim 14, further comprising:
a diffusing plate (6) on the light source structure, the diffusing plate being configured to diffuse light which is emitted from the light source structure and then reflected by the reflection layer; but not an optical film on the diffusing plate.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an optical film on the diffusing plate as it was well-known in the art before the invention was filed. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875